The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 9, 2018

                               2018COA111

No. 14CA0478, People v. Halaseh — Crimes — Theft —
Aggregated Theft; Criminal Law — Appeals — Reviewing Court
Must Maximize Effect of Jury’s Verdict

     This case concerns a multi-year theft committed by defendant.

It raises two questions.

     First, may defendant be convicted for a single count of

aggregated theft under section 18-4-401(4) for thefts that occurred

between January 2008 and January 2011? We conclude no

because of the changing charging requirements for aggregated theft

enacted between 2008 and 2011.

     Second, where the prosecutor incorrectly charged defendant

with one class 3 felony theft count for aggregated theft, may we

remand the case to the trial court to enter judgment of conviction

for four class 4 felony theft counts? We conclude yes because of the
implicit jury findings within defendant’s conviction, and because we

must maximize the effect of a jury’s verdict to yield as many

convictions as possible.
COLORADO COURT OF APPEALS                                         2018COA111


Court of Appeals No. 14CA0478
El Paso County District Court No. 12CR4638
Honorable Theresa M. Cisneros, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

John M. Halaseh,

Defendant-Appellant.


                       JUDGMENT VACATED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division V
                       Opinion by JUDGE HAWTHORNE
                       Navarro and Casebolt*, JJ., concur

             Prior Opinion Announced July 27, 2017, WITHDRAWN
                       Petitions for Rehearing GRANTED

     OPINION PREVIOUSLY ANNOUNCED AS “NOT PUBLISHED PURSUANT TO
     C.A.R. 35(e)” ON July 27, 2017, IS NOW DESIGNATED FOR PUBLICATION

                          Announced August 9, 2018


Cynthia H. Coffman, Attorney General, Kevin E. McReynolds, Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellant

Megan A. Ring, Colorado State Public Defender, Jud Lohnes, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2017.
¶1    Defendant, John M. Halaseh, appeals his conviction for class 3

 felony theft. We vacate the judgment and remand the case for entry

 of four convictions for class 4 felony theft and for correction of the

 mittimus and to resentence defendant accordingly.

                  I.    Facts and Procedural History

¶2    Defendant assisted his father in setting up a joint bank

 account for depositing his father’s Supplemental Security Income

 (SSI) checks from the Social Security Administration (SSA). One

 month later, defendant’s father left the United States to live in

 Jordan. He never returned. Though the SSI application and notice

 of award informed defendant’s father that he must report to the

 SSA if he left the United States for more than thirty days, he never

 did so.

¶3    From January 2008 to January 2011, the SSA deposited

 checks monthly into the joint account, and defendant withdrew the

 funds to pay for household expenses. When the SSA realized that

 defendant’s father had been outside the country for years, it sent

 two agents to defendant’s home. Defendant confessed to the agents

 that he knew the funds were “government money” and that it was

 wrong for him to take them. Later, defendant received a letter from


                                    1
 the SSA informing him that $24,494 had been overpaid to his

 father.

¶4    Defendant was charged with a single count of theft of $20,000

 or more from the SSA. At trial, the prosecution introduced an

 exhibit detailing thirty-seven instances of theft committed by

 defendant totaling $24,494. A jury found defendant guilty as

 charged.

                   II.   Sufficiency of the Evidence

¶5    Defendant contends that the prosecution failed to present

 sufficient evidence to prove beyond a reasonable doubt that he

 committed theft.1 We disagree.

             A.   Standard of Review and Applicable Law

¶6    We review de novo whether evidence is sufficient to support a

 conviction. People v. Randell, 2012 COA 108, ¶ 29. To determine

 whether the prosecution presented sufficient evidence, we apply a

 substantial evidence test that considers “whether the relevant



 1 Defendant also contends that the prosecution failed to present
 sufficient evidence to prove beyond a reasonable doubt that he stole
 more than $20,000 within the prescribed units of prosecution
 permitted under the theft statutes in effect on the dates included
 within the single theft count. We address that specific contention
 later in Part IV.

                                   2
 evidence, both direct and circumstantial, when viewed as a whole

 and in the light most favorable to the prosecution, is substantial

 and sufficient to support a conclusion by a reasonable mind that

 the defendant is guilty of the charge beyond a reasonable doubt.”

 Clark v. People, 232 P.3d 1287, 1291 (Colo. 2010) (citation omitted).

 We “must give the prosecution the benefit of every reasonable

 inference which may be fairly drawn from the evidence.” Id. at

 1292.

¶7    As pertinent here, a defendant commits theft when “he or she

 knowingly obtains, retains, or exercises control over anything of

 value of another without authorization or by threat or deception”

 and “[i]ntends to deprive the other person permanently of the use or

 benefit of the thing of value.” § 18-4-401(1)(a), C.R.S. 2017.

                             B.    Analysis

¶8    Initially, we reject the People’s contention that defendant

 waived any challenge to whether the funds belonged to the SSA.

 Even if defendant may have conceded this point in his closing

 argument, “the prosecution has the burden of establishing a prima

 facie case of guilt through introduction of sufficient evidence.”

 Clark, 232 P.3d at 1291; see also Randell, ¶ 30 (reasoning that a


                                    3
 defendant may raise a sufficiency challenge “without moving for a

 judgment of acquittal in the trial court”).

¶9    The evidence, when viewed in the light most favorable to the

 prosecution, was sufficient for a reasonable person to conclude that

 defendant committed theft. This evidence included the following:

          Within the first month of living with defendant,

            defendant’s father went with defendant’s wife to the SSA

            to apply for SSI.

          The SSI application outlined defendant’s father’s

            obligations, including reporting to the SSA if “[y]ou leave

            the United States for 30 days or more.”

          Defendant helped his father establish a joint bank

            account where his father deposited his first several SSI

            checks.

          A few weeks before taking his father to Jordan, defendant

            helped his father set up a direct deposit into the joint

            bank account.

          Defendant admitted to investigators that he used the SSI

            checks to pay for various expenses. Bank records

            showed the funds were deposited into the checking

                                    4
            account monthly, and that defendant used the funds for

            credit card payments, cash withdrawals, and mortgage

            payments.

           Defendant told investigators he knew the funds were

            “government money” and that he knew it “wasn’t right” to

            use the funds for his expenses.

           Defendant wrote and signed a statement which stated: “I

            knew we should have stopped [my father’s] SSI benefits

            but I needed the money to help pay for the house and

            take care of my family . . . I knew I shouldn’t have taken

            this money once he left the U.S. and I am willing to work

            on paying it back once my house sells.”

           Defendant received a letter from the SSA informing him

            that $24,494 of SSI funds had been overpaid because his

            father had been outside the United States.

¶ 10   Defendant argues, however, that the prosecution failed to

  present sufficient evidence that (1) the SSA, and not defendant’s

  father, had any possessory or proprietary interest in the $24,494

  such that it was the victim of theft; and (2) he knowingly took the




                                    5
  money without authorization, or by threat or deception. We

  disagree.

¶ 11   First, a reasonable juror could infer that defendant’s father

  was not an intermediary victim as defendant suggests, but part of

  defendant’s deception to obtain government funds. Thus the

  checks and direct deposits from the SSA were sufficient evidence to

  show that the SSA had a possessory interest in the $24,494. And

  second, a juror could infer from defendant’s actions, statements,

  and expenses that he knowingly deceived the SSA when he led the

  agency to believe that his father, and not he, would receive the

  benefit of the deposited funds. Accordingly, we conclude that the

  prosecution presented sufficient evidence for a reasonable juror to

  find beyond a reasonable doubt that defendant committed theft

  from the SSA.

                           III.   Jury Instruction

¶ 12   Defendant concedes failure to preserve, but contends that the

  trial court plainly erred when it failed to instruct the jury (1) on the

  definition of the word “another” in the theft statute and (2) on its

  requirement to find that the “aggregate value” exceeded $20,000

  within one of the prescribed units of prosecution. The People


                                      6
  respond that defendant waived instructional error, if any. But even

  if defendant did not waive this argument, we conclude that the trial

  court did not plainly err.

                          A.    Standard of Review

¶ 13   We review unpreserved instructional errors for plain error.

  People v. Miller, 113 P.3d 743, 750 (Colo. 2005). Plain error occurs

  where the error is both “obvious and substantial” and “so

  undermined the fundamental fairness of the trial itself so as to cast

  serious doubt on the reliability of the judgment of conviction.” Id.

  (citations omitted).

                                B.    Analysis

                         1.    Definition of “Another”

¶ 14   At trial, the court instructed the jury on the elements of theft.

  Its instruction included the following elements: “[t]hat

  defendant . . . knowingly obtained or exercised control over

  anything of value which was the property of another person.”

¶ 15   Defendant argues that the trial court should have included an

  additional instruction to define the word “another.” Specifically, he

  cites section 18-4-401(1.5), which provides that “[a] thing of value is

  that of ‘another’ if anyone other than the defendant has a


                                       7
  possessory or proprietary interest therein.” He then argues that

  this alleged error harmed him because (1) the prosecution never

  proved that the SSA had a possessory or proprietary interest in the

  funds, and (2) his defense against the charges was on the ground

  that he did not know the money was the property of the SSA.

¶ 16   But, for three reasons, we discern no plain error.

¶ 17   First, defendant fails to cite any authority requiring an

  instruction defining “another” in a theft case. See Scott v. People,

  2017 CO 16, ¶ 17 (“[A]n error is generally not obvious when nothing

  in Colorado statutory or prior case law would have alerted the trial

  court to the error.”).

¶ 18   Second, the SSA’s possessory or proprietary interest in the

  funds was not, despite defendant’s arguments, a disputed issue in

  this case. The disputed issue was whether defendant knew the SSA

  had an interest in the funds, not whether it actually had an interest

  in them. Even defendant’s counsel admitted to the jury that the

  funds were the property of the SSA:

             [A]nd so you have to be proven beyond a
             reasonable doubt that [defendant] knew that
             the money he had belonged to the Social
             Security Administration. He believed it
             belongs to [his father]. He believed that he


                                    8
             could use it because [his father] told him he
             could. He did not know that that was the
             property of the Social Security Administration.

¶ 19   Finally, testimony and a written confession signed by

  defendant showed that defendant knew the funds were government

  money. An SSA special agent testified that defendant told him that

  “he knew [the funds were] government money.” And defendant’s

  written confession stated that he was “willing to work on paying [the

  funds] back” to the SSA.

¶ 20   For these reasons, we discern no error, much less plain error,

  in the trial court’s not instructing the jury on the definition of the

  word “another” in the theft statute. See People v. Dunlap, 124 P.3d
780, 794 (Colo. App. 2004) (“Failure to instruct the jury . . . does

  not constitute plain error where the subject of the error in the

  instruction is not contested at trial or where evidence of the

  defendant’s guilt is overwhelming.”).

                           2.   Aggregate Value

¶ 21   For reasons explained infra Part IV, we agree that the trial

  court plainly erred when it instructed the jury that it could find

  defendant guilty of stealing $20,000 or more. But we disagree that

  the error harmed defendant.


                                     9
¶ 22   Had the court given the proper instruction — that is, had it

  correctly instructed the jury as to both the prescribed units of

  prosecution and the proper values required to be found within

  those units — the jury’s findings of guilt would have remained the

  same. We know this because the jury found that defendant stole

  more than $20,000, and the uncontested evidence showed when

  the individual amounts were taken. See State v. Gidden, 455
N.W.2d 744 (Minn. 1990) (concluding that, even though the trial

  court did not instruct the jury that defendant’s aggregated thefts

  exceeding $2500 had to occur within a six-month period, there

  existed no reasonable likelihood that the giving of the instruction

  would have significant effect on the verdict where any six-month

  period of defendant’s thefts exceeded $2500). Thus the error did

  not harm defendant.

¶ 23   Defendant sees things differently. He assumes that, had the

  court been alerted to its improper instruction, it would have done

  one of two things. Either it would have

           “instructed the jury that it must find, beyond a

            reasonable doubt, that the aggregate value of the thefts




                                    10
            during any six-month period was greater than $20,000”;

            or

           “instructed the jury that it must find, beyond a

            reasonable doubt, that the aggregate value of the thefts

            after May 11, 2009 and committed ‘against the same

            person pursuant to one scheme or course of conduct’ was

            greater than $20,000.”

  Working on this assumption, defendant argues that the jury would

  not have found him guilty. Thus the error, according to him,

  harmed him.

¶ 24   That is true — if you accept defendant’s assumption. And that

  is the problem with his argument. Defendant’s assumption

  requires us to conclude that, had the court been alerted to its

  mistake, it would have simply gone on to make another mistake by

  instructing the jury incorrectly in one of the two incorrect ways

  mentioned above. This is nothing but conjecture. We must assume

  that the trial court, if alerted, would have acted properly. See

  Loomis v. Seely, 677 P.2d 400, 401 (Colo. App. 1983). And

  defendant provides no evidence to persuade us otherwise. So we

  reject his argument.


                                    11
¶ 25   Therefore, because a proper jury instruction would not have

  changed the jury’s findings, we discern no harm to defendant and

  thus no plain error by the trial court.

                          IV.    Aggregated Theft

¶ 26   Defendant contends that the prosecution failed to prove that

  he took $20,000 or more within any prescribed unit of prosecution

  permitted under the theft statutes in effect on the offense dates.

  The People concede, and we conclude, that the trial court erred by

  entering judgment for a class 3 felony theft on the jury’s verdict.

                        A.      Standard of Review

¶ 27   Because this case requires us to interpret section 18-4-

  401(4)(a)-(b), it presents legal questions that we review de novo. See

  People v. Kailey, 2014 CO 50, ¶ 12.

           B.   Aggregating Thefts Under Section 18-4-401(4)

¶ 28   We begin by reviewing Roberts v. People because it informs our

  analysis of section 18-4-401(4). 203 P.3d 513 (Colo. 2009),

  superseded by statute as recognized in People v. Simon, 266 P.3d
1099, 1108 (Colo. 2011). In Roberts, the supreme court considered

  section 18-4-401(4) as it existed before it was amended in 2009;

  this pre-amendment statute also applies to defendant’s pre-June


                                     12
  2009 offenses. See generally id. The defendant in Roberts was

  charged with one count of theft of $15,000 or more, although the

  evidence showed that he had committed multiple thefts from the

  same victim (7-Eleven) at three different stores over twenty-seven

  months. Id. at 515-16. Roberts held that pre-amendment section

  18-4-401(4)(a) treated “as a single theft all thefts committed by the

  same person in a six-month period.” Id. at 517-18. Roberts also

  held that, under the then-current version of section 18-4-401(4)(a),

  “all thefts committed by the same person within a six-month period

  . . . [must] be joined and prosecuted as a single felony.” Id. at 516.

¶ 29   In determining the felony classification of that single theft

  offense, a jury could aggregate the value of all things taken by the

  defendant during that six-month period. See id. (Multiple thefts

  committed by the same person within a six-month period

  “constitute a single crime of theft, the classification of which is

  determined by the aggregate value of all of the things involved.”).

  The corollary of this principle is that a theft occurring outside the

  relevant six-month period constituted a separate theft offense, even

  if it involved the same victim. See id. at 515-17 (concluding that

  the defendant’s thefts from the same victim did not constitute a


                                     13
  “continuing crime” over twenty-seven months because the former

  theft statute created instead a “single offense of theft” limited “to all

  discrete acts of theft committed by the same person within any

  six-month period”).

¶ 30   Roberts rejected the theory that the defendant’s multiple

  takings from the same victim over twenty-seven months constituted

  a single theft offense, id. at 515-16, 518, and thus the Roberts court

  concluded that the trial court should have instructed the jury to

  determine the value of the things taken within a period of six

  months. Id. at 518 (“[T]he jury was never instructed to determine

  whether the value of the things involved was $15,000 or more as

  the result of the defendant’s having committed theft two or more

  times within a period of six months.”).

¶ 31   After the Roberts decision, the legislature amended section

  18-4-401(4) by (1) changing the six-month unit of prosecution from

  being a mandatory charge to a discretionary one, see Ch. 244, sec.

  2, § 18-4-401(4), 2009 Colo. Sess. Laws 1099 (providing that “two

  or more . . . thefts may be aggregated and charged in a single

  count”) (emphasis added); and (2) adding an additional subsection

  allowing two or more crimes of theft committed “against the same


                                     14
  person pursuant to one scheme or course of conduct” to be

  “aggregated and charged in a single count, in which event they shall

  constitute a single offense,” Ch. 244, sec. 2, § 18-4-401(4), 2009

  Colo. Sess. Laws 1100. These subsections now provide the

  exclusive methods for aggregating and charging thefts in a single

  count.

¶ 32   The prosecution charged defendant with one count of theft of

  $20,000 or more, but no check or deposit received from the SSA

  exceeded $674.002. So, the jury necessarily would have had to

  aggregate multiple payments to find that defendant took $20,000 or

  more. Even if the jury had been properly instructed as to how to

  aggregate the thefts under section 18-4-401(4)(a) or (b), it could not

  have legally found defendant guilty of theft of $20,000 or more

  because of the statute’s different requirements in its pre- and post-

  2009 versions. The most the jury could have legally aggregated

  under the pre-2009 “mandatory-within six months” version (now



  2 At trial, the prosecution admitted an exhibit titled “A Detailed
  Explanation Of Your OverPayment.” It showed that from January
  2008 to December 2008, the SSA overpaid $637 each month; and
  from January 2009 to January 2011, the SSA overpaid $674 each
  month.

                                    15
  section 18-4-401(4)(a)) would have been (1) $3822 from January

  2008 to June 2008; (2) $3822 from July 2008 to December 2008;

  and (3) $3370 from January 2009 to May 2009. And the most the

  jury could have legally aggregated under the post-2009

  “discretionary-same victim” version (now section 18-4-401(4)(b))

  would have been $13,480 from June 2009 to January 2011. Thus,

  the trial court erred when it entered judgment for a class 3 felony

  on the jury’s verdict finding defendant had taken $20,000 or more.

                               C.   Remedy

¶ 33   We agree with the People that the proper remedy is to vacate

  the judgment of conviction for one class 3 felony theft count and

  remand the case to the trial court to enter judgment of conviction

  for four class 4 felony theft counts. The prosecution charged

  defendant with one count of theft of $20,000 or more (a class 3

  felony theft), and the jury found him guilty of theft of $20,000 or

  more. Implicit in defendant’s conviction for the class 3 felony theft

  are four class 4 felony theft convictions:

          1. Within the six-month period of January 1, 2008, to June

             30, 2008, defendant stole $3822. This supports one

             class 4 felony theft conviction under the pre-2009


                                    16
            amended statute. See § 18-4-401(1)(a), (2)(d), (4), C.R.S.

            2008.

          2. Within the six-month period of July 1, 2008, to

            December 31, 2008, defendant stole $3822. This

            supports one class 4 felony theft conviction under the

            pre-2009 amended statute. See id.

          3. Within the five-month period of January 1, 2009, to May

            10, 2009, defendant stole $3370. This supports one

            class 4 felony theft conviction under the pre-2009

            amended statute. See id.

          4. Between May 11, 2009, and January 31, 2011, defendant

            stole $13,480. This supports one class 4 felony theft

            conviction under the post-2009 amended statute. See

            § 18-4-401(1)(a), (2)(c), (4)(b), C.R.S. 2009.

¶ 34   See Mata-Medina v. People, 71 P.3d 973, 981 (Colo. 2003) (“We

  recently confirmed that appellate courts can acknowledge implicit

  jury findings.”); People v. Sepulveda, 65 P.3d 1002, 1005-06 (Colo.

  2003) (concluding that because the jury “found that [the defendant]

  acted intentionally, or with the conscious objective of causing

  death, [it] implicitly found that [the defendant] acted knowingly”);


                                    17
  People v. Bowers, 187 Colo. 233, 238, 530 P.2d 1282, 1285 (1974)

  (“The jury, by finding appellant guilty of the greater offenses,

  necessarily found he was guilty of the lesser offenses. Under these

  circumstances, as a matter of law the appellant was guilty of the

  lesser offenses.”).3

¶ 35   Defendant argues that — by reforming the judgment from one

  conviction to four — we are depriving him of his constitutional due

  process right to be notified of the charges made against him. U.S.

  Const. amend. VI; Colo. Const. art. II, § 16. But we are not

  persuaded.

¶ 36   It is “ancient doctrine of both the common law and of our

  Constitution that a defendant cannot be held to answer a charge

  not contained in the indictment brought against him.” Schmuck v.



  3 Although the jurors were instructed to determine whether
  defendant had stolen $20,000 or more — and not the full $24,494
  — we discern that the jury verdict reflected a unanimous agreement
  as to all the charged thefts because (1) the “evidence at trial
  included nothing that would lead a juror to conclude that the acts
  of” theft “occurred on some occasions . . . but not on others”; (2) the
  defense was “general” and did not provide “an individualized
  defense aimed at discrete alleged instances”; and (3) the “evidence
  presented no rational basis for some jurors to predicate guilt on one
  act while other jurors based it on another.” Thomas v. People, 803
P.2d 144, 154-55 (Colo. 1990).

                                    18
  United States, 489 U.S. 705, 717 (1989). To satisfy this doctrine,

  the “notice [of charges] given must be sufficient to advise the

  accused of the charge, to give him a fair and adequate opportunity

  to prepare his defense, and to ensure that he is not taken by

  surprise because of evidence offered at the time of trial.” People v.

  Garcia, 940 P.2d 357, 362 (Colo. 1997) (quoting People v. Cooke,

  186 Colo. 44, 46, 525 P.2d 426, 428 (1974)). For example, a

  defendant is deemed, as a matter of law, to have “adequate notice”

  of an uncharged offense that meets the definition of a lesser

  included offense of the original charge against him. People v.

  Duran, 272 P.3d 1084, 1095 (Colo. App. 2011). So, even though the

  prosecution did not charge defendant with four class 4 felony theft

  counts, the question is whether his constitutional due process right

  to receive “adequate notice” of the four class 4 felony thefts was

  satisfied by his being charged with the one original class 3 felony

  theft.

¶ 37   We conclude that it was. The record clearly shows that

  defendant had actual notice of each specific instance of theft on

  which the prosecution based its original charge. Before the charge

  was even filed, the SSA gave defendant a detailed list of all


                                    19
thirty-seven instances of “overpayment” with the date and amount

paid. The prosecution’s complaint covered all these instances when

it charged defendant with theft “[b]etween and including January 1,

2008 and January 31, 2011.” And in a pre-trial hearing, defendant

was ordered to release all his bank records reflecting the charged

time period so that the prosecution could show the deposits made

by the SSA. Given the complaint and pre-trial discovery, defendant

had ample notice that he would need to defend against all

thirty-seven instances of theft. So we conclude that by reforming

the judgment to impose four class 4 felony thefts, we do not violate

his right to due process. See People v. Williams, 984 P.2d 56, 65

(Colo. 1999) (concluding that, where the information charging the

defendant with first degree criminal trespass did not specify the

ulterior crime he intended to commit on trespassing, he was not

prejudiced in the preparation of his defense because “under the

surrounding circumstances, [he] was sufficiently advised of the

ulterior crimes”); see also Garcia, 940 P.2d at 363 (“[D]ue process is

a flexible concept, and its exact contours must be determined by

the facts of each case.”).




                                  20
¶ 38   Other cases support this logic. See United States v. Lacy, 446
F.3d 448, 452 (3d Cir. 2006) (finding defendant’s rights were

  “adequately protected” where he was convicted of multiple lesser

  included offenses from one charged offense); State v. Erivez, 341
P.3d 514, 518-19 (Ariz. Ct. App. 2015) (noting defendant’s due

  process rights were not violated where he was charged with

  aggravated assault but, after additional jury instructions, convicted

  of assault and disorderly conduct); People v. Eid, 328 P.3d 69, 89-

  90 (Cal. 2014) (“Because a charged offense puts a defendant on

  notice of all uncharged lesser included offenses, defendants had

  notice of, and the opportunity to defend against, the two uncharged

  lesser included offenses of which they were convicted.”).

¶ 39   Also, “[w]e are required to retain as many convictions and

  uphold as many sentences as are legally possible to effectuate fully

  the jury’s verdicts.” People v. Lee, 914 P.2d 441, 448 (Colo. App.

  1995). Because we must maximize the effect of a jury’s verdict to

  yield as many convictions as possible, see People v. Glover, 893 P.2d
21
  1311, 1315 (Colo. 1995), we remand for correction of the mittimus

  and resentencing on the four class 4 felony theft convictions.4

                            V.   Conclusion

¶ 40   The judgment of conviction for class 3 felony theft is vacated

  and the case is remanded for the court to (1) correct the mittimus

  by entering judgment for four class 4 felony theft convictions and

  (2) resentence defendant accordingly.

       JUDGE NAVARRO and JUDGE CASEBOLT concur.




  4 We recognize that the principle that we must maximize the effect
  of a jury’s verdict to yield as many convictions as possible has been
  used primarily to correct multiplicitous convictions. But we see no
  reason why the logic behind that principle — to fully effectuate the
  jury’s verdict — should not also apply here.

                                   22